UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
NICHOLAS V. TESTACCIO,

                        Plaintiff,
                                               ORDER
            -against-                          21-CV-1916(JS)(AYS)

DON RAHIM and AUTO EXPO,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Nicholas V. Testaccio, pro se
                    643 Country Acres Court
                    Effort, Pennsylvania 18330

For Defendants:         Don Rahim, pro se
                        1147 East Jericho Turnpike
                        Huntington, New York 11743

SEYBERT, District Judge:

            On or around January 12, 2021, pro se plaintiff Nicholas

V. Testaccio (“Plaintiff”) commenced this action in the U.S.

District Court for the Eastern District of Pennsylvania by filing

a complaint against defendants Don Rahim (“Rahim”) and Auto Expo

(together, “Defendants”).1      (Compl., ECF No. 1.)       The Complaint

asserts claims under the Magnuson-Moss Warranty Act (“MMWA”), 15

U.S.C § 2301 et seq., among other causes of action, arising out of

allegations that Defendants misrepresented the condition of a used

vehicle sold to Plaintiff.      (See generally Compl.; id. §§ 9, 31,



1   Plaintiff paid the filing fee.       (Jan. 26, 2021 Text Entry.)

                                     1
67.)     Because “[a]ll of the events giving rise to [Plaintiff’s]

claims are alleged to have occurred at the Huntington Auto Expo

location,” located within this District, the court in the Eastern

District of Pennsylvania transferred the case to this Court.

(Transfer Order, ECF No. 3, at 1 n.1; Reconsideration Order, ECF

No. 6.)         For the reasons that follow: (1) as a corporation,

Defendant Auto Expo cannot proceed pro se and must appear through

an attorney admitted to practice in this Court; (2) Plaintiff’s

motion    for    summary   judgment      is       DENIED   as   premature,   without

prejudice and with leave to renew at the appropriate juncture; and

(3) the Court REFERS the matter to Magistrate Judge Anne Y. Shields

for an initial and/or settlement conference.

                                   DISCUSSION

I.     Auto Expo May Not Proceed Pro Se

            On March 15, 2021, Defendant Rahim, acting pro se, filed

an answer on behalf of himself and Auto Expo.                   (Answer, ECF No. 5,

at ECF p. 1, ¶ I.)          However, Defendants are advised that only

individuals,       as   compared    to        a    corporation,     may   represent

themselves (i.e., appear pro se) in Federal Court.                   See 28 U.S.C.

§ 1654.     Accordingly, a corporation or other artificial entity,

such Auto Expo, cannot proceed pro se in federal court. See, e.g.,

Lattanzio v COMTA, 481 F.3d 137, 139-40 (2d Cir. 2007) (per



                                          2
curiam); La Barbera v. Fed. Metal & Glass Corp., 666 F. Supp. 2d

341,    348   (E.D.N.Y.    2009)   (“[C]orporations    cannot    proceed   in

federal court pro se.”) (citation omitted)).           This “rule has been

applied to dismiss any action or motion filed by a corporation

purporting to act pro se.”         Grace v. Bank Leumi Trust Co. of New

York, 443 F.3d 180, 192 (2d Cir. 2006).            Defendant Auto Expo is

WARNED that it may only appear and defend this action through an

attorney admitted to practice in this Court.           Defendant Auto Expo

is further WARNED that its failure to appear through an attorney

may lead to entry of a default judgment against it.

II.     Plaintiff’s Motion for Summary Judgment is Denied Without
        Prejudice and With Leave to Renew

              On or around May 17, 2021, Plaintiff filed a motion for

summary judgment.      (Mot., ECF No. 12.)       The motion is DENIED for

failure to comply with this Court’s Individual Rules, which provide

that:     “Pre-Motion Conferences in Civil Cases are required for .

. . summary judgment motions . . .”           (Individual Rules, § III.B.)

This      Court’s     Individual      Rules      can   be       viewed     at:

https://www.nyed.uscourts.gov/pub/rules/JS-MLR.pdf.                Plaintiff

did not seek a pre-motion conference prior to filing the motion.

As such, the motion is DENIED without prejudice as premature.

              Moreover, the parties have not yet appeared for an

initial       conference    nor    have   they      exchanged     discovery.


                                      3
Accordingly, the motion is DENIED without prejudice and with leave

to renew at the appropriate juncture. The Court refers this matter

to Judge Shields for scheduling a conference.

                               CONCLUSION

           As stated above, IT IS HEREBY ORDERED that Plaintiff’s

motion   for   summary   judgment   (ECF   No.   12)   is   DENIED   without

prejudice and with leave to renew at the appropriate juncture;

           IT IS FURTHER ORDERED that as a corporate entity, Auto

Expo cannot proceed pro se.     Defendant Auto Expo is WARNED that it

may only appear and defend this action through an attorney licensed

to practice in this Court, and the failure to retain counsel may

lead to entry of a default judgment against it;

           IT IS FURTHER ORDERED that the Court refers this matter

to Judge Shields for an initial and/or settlement conference.

           The Clerk of the Court is respectfully directed to mail

a copy of this Order to the pro se Plaintiff and Defendants.



                                        SO ORDERED.


                                          /s/ JOANNA SEYBERT     ____
                                        Joanna Seybert, U.S.D.J.

Dated: May 19 , 2021
       Central Islip, New York




                                    4
